To:   Page 2 of 3                                        2019-01-24 1643:32 EST             Seward & Kissel LLP From: Ramirez, Christine
                      Case 1:17-cv-07417-VM-HBP Document 112 Filed 01/25/19 Page 1 of 2
         -.

                                                SEWARD          & KISSEL LLP
                                                       ONE BATTERY PARK PLAZA
                                                       NEW YORK, NEW YORK 10004

         MARKJ.HYLAND                                    TELEPHONE: (212) 574-1200                             90 I K STR¥-E1; NW
                PARTNER                                  FACSIMILE: (212) 480-8421                          WASHINGTON, DC 2Cl00:
              (212) 574-1541                                WWW.SEWKIS.COM                                 TELEPHONE: (202) 737-8833
          hy!and(tgsewkis.com                                                                               FACSJMILE: (202) 737-~ I 84




                                                                         January 24, 2019
                                                                                                ........::=:.·---:·.::::--=======it
                 VIA FACSIMILE                                                                             ·n\Y
                 Honorable Victor Marrero                                                                 .Li\T
                 United States District Judge
                 Daniel Patrick Moynihan
                                                                                               ' i, 1   CTRONICALL Y FILED
                 United States Com1house
                 500 Pearl Street, Suite 1040
                 New York, NY 10007-1 3 12
                                                                                              :,,,; I     i .ED:     lµff:r
                                Re:   Coventry Capital US LLC v, EEA Life Settlements, Inc,, et al,,
                                      No. 17-cv-7417 (VM) (HBP)


                Dear Judge Marrero:

                               We represent Defendants Vincent Piscaer and Hiren Patel in this action and write
                regarding the request by Coventry Capital US LLC ("Coventry") to reconsider Your Honor's
                order of December 17, 2018 denying Coventry's request for a preliminary injunction (Dkt. No,
                99, the "PI Order") and in response to Coventry's letter dated January 22, 2019.

                                 Counsel for Coventry, in support of its position that this Court still has
                jurisdiction over its request for reconsideration, continues to cite two unreported district court
                cases involving appeals of final judgments. Those cases are inapposite to the situation hen:: a
                request for reconsickraiion of an order denying a preliminary injunction, followed by a notice of
                appeal that has divested this Court of jurisdiction to rule on that request. Even if the Court were
                to credit this dubious authority, Coventry's December 28, 2018 letter is merely a request to file a
                Fed. R. Civ. P. 59(e) motion - not a motion in and of itself that would toll Coventry's time to
                appeal the PI Order under Fed. R. App. P. 4, pending a decision by ibis Cotu-t on the
                reconsideration request

                                Further, while Coventry bases the source of its application on Fed. R. Civ. P. 59,
                the applicable rule should be Fed. R. Civ. P. 62, which specifically addresses the grant or denial
                of injunctive relief. Under Fed. R. Civ. P. 62, the proper rubric under which io settle this
                procedural point is set out in long-standing Second Circuit precedent. See Ideal Toy Corp, v,
                Sayco Doll Corp,, 302 F.2d 623, 625 (2d Cir. 1962) (holding that once an appeal is taken of an
                interlocutory order regarding injunctive relief, "'jurisdiction passes to the appellate court"); State
                ofN, Y v. Nuclear Regulatmy Comm 'n, 550 F.2d 745, 758-59 (2d Cir. 1977) (holding that a
To:   Page 3 of 3                                    2019-01-24 16:43:32 EST           Seward & Kissel LLP From: Ramirez, Christine
                    Case 1:17-cv-07417-VM-HBP Document 112 Filed 01/25/19 Page 2 of 2


              .T anuary 24, 2019
              Page2

              district court may act only to preserve the status quo of the case while an interlocutory appeal of
              the denial of a preliminary injunction motion is pending). Coventry has chosen to appeal and
              must now either pursue that appeal or abandon it.

                              Coventry correctly notes that the Court - being barred from deciding the request
              for reconsideration - could issue an indicative ruling under Fed. R. Civ. P. 62.1 and Fed. R. App.
              P. 12.1. Given the complexity of the interlocking procedural rules involved, there are doubtless
              other avenues that the Court and the parties could pursue. Regardless of the procedure followed,
              however, the ineluctable conclusion remains that Your Honor thoroughly considered all of the
              arguments advanced in the preliminary injunction motion and found that Coventry has not made
              the requisite showing of irreparable harm. There is no reason to believe that Defendant EEA
              Life Settlements, Inc. would dissipate its assets to evade a judgment.

                            We respectfully submit that the well-reasoned and cogent PI Order should be
              affirmed, whether on appeal or on reconsideration.


                                                                   Respectfully yours,




              cc: Counsel of Record (via email)



              SK 29834 0001 8176588




                                             SO ORDERED.


                                                     DATE
